DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peacock (US2013/0240551).
Regarding claim 1, Peacock teaches a cup body (30, 180, 230) comprising an opening and provided to contain a beverage; and a handle part (50, 210, 250) provided in an outer surface of the cup body and configured to be holdable by a user, wherein the handle part forms a preset angle with respect to an outer surface of the cup body so that the cup body supported by handle part is spaced from a table surface or floor when the handle part in contact with the table surface or floor (where the handle is capable of resting on a table at various angles as it is rotatable), and wherein the length or width at which the handle part is formed is provided in a size such that when the handle part contacts with the table surface or floor, an imaginary normal extending from the table surface or floor to the center of gravity of the cup body to pass through the handle part (Abstract).
Regarding claim 2, wherein the handle part comprises, a first surface (close to the container) that forms a preset angle with respect to an outer surface of the cup body and a bottom surface of the handle part; a second surface (opposite the first surface) that faces the first surface and makes up a top surface of the handle part; and a through-hole that penetrates the first and second surfaces and allows the user to insert his finger therein (Figs. 1-25).
Regarding claim 3, wherein the handle part further comprises,a receiving groove (groove in the handle that connects it to the container) that is recessed from a predetermined area of an inner circumferential surface of the through-hole outwardly with respect to a radial direction of the through-hole (Figs. 1-25).
Regarding claim 4, further comprising a holding hole (hole in the handle that a user grips) that penetrates both side surfaces of the handle and allows the user to hold the handle part (Figs. 1-25).
Allowable Subject Matter
Claim 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736